IN THE COMMONWEALTH COURT OF PENNSYLVANIA

George G. O’Gorman,                         :
                Petitioner                  :
                                            :
       v.                                   : No. 1643 C.D. 2019
                                            : SUBMITTED: September 15, 2020
Unemployment Compensation                   :
Board of Review,                            :
                 Respondent                 :

BEFORE:       HONORABLE MARY HANNAH LEAVITT, President Judge
              HONORABLE PATRICIA A. McCULLOUGH, Judge
              HONORABLE ELLEN CEISLER, Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE CEISLER                                                   FILED: October 9, 2020

       George G. O’Gorman (Claimant) petitions for review of the October 17, 2019
Order of the Unemployment Compensation Board of Review (Board) reversing the
decision of a Referee to grant Claimant unemployment compensation (UC) benefits.
The Board concluded that Claimant was ineligible for UC benefits under Section
402(e) of the Unemployment Compensation Law (Law)1 because he was suspended
from his employment for willful misconduct. We affirm the Board’s Order.

                                        Background
       Claimant worked as a full-time registered nurse for the Pennsylvania
Department of Human Services, North Central Secure Treatment Unit (Employer),
from May 29, 2012 through May 31, 2019. Bd.’s Finding of Fact (F.F.) No. 1;


       1
         Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(e). Section 402(e) of the Law states that an employee shall be ineligible for UC benefits for
any week “[i]n which his unemployment is due to his discharge or temporary suspension from
work for willful misconduct connected with his work.” 43 P.S. § 802(e).
Record (R.) Item No. 2.2 Claimant worked at a maximum security residential
treatment facility for juveniles between the ages of 12 and 21 who have been in
trouble.3     Bd.’s F.F. No. 2.        Employer provided training to its employees on
professional boundaries and expectations as well as sexual harassment. Id. No. 3.
Employer is also subject to the Commonwealth of Pennsylvania’s Management
Directive on Sexual Harassment (harassment policy), which provides that touching,
patting, and other unnecessary physical contact in the workplace will not be
tolerated. Id. No. 4; N.T., 8/22/19, Ex. E-1, at 2.4 Claimant received and signed a




       2
        The Board made its own findings of fact, which differed from those made by the Referee.
We reiterate the Board’s findings in this section of the Opinion.

       3
         At the hearing before the Referee, Employer’s witness explained that “the type of facility
we work at, we have basically kids, juveniles, who are aged 12 to 21. We’re a maximum secur[ity]
treatment facility, which means these kids have been in trouble[] [and h]ave a lot of trauma [in]
their background[s].” Notes of Testimony (N.T.), 8/22/19, at 4. In its appeal to the Board,
Employer further stated that “North Central Secure Treatment Unit is a [m]aximum [s]ecurity
[j]uvenile [d]etention [c]enter that is the last stop before prison for . . . juvenile offenders.” R.
Item No. 11.

       4
           The harassment policy provides in pertinent part:

       Examples of acts of sexual harassment which shall not be tolerated include, but are
       not limited to the following, particularly when they are repeated or part of a general
       pattern of behavior:

                                                ....

       Physical: Impeding or blocking movements, touching, patting, pinching, or any
       other unnecessary or unwanted physical contact.

N.T., 8/22/19, Ex. E-1, at 2 (emphasis added). The harassment policy also states “that sexual
harassment of employees, applicants for employment, or clients of or individuals conducting
business with or receiving services from the Commonwealth is strictly prohibited and will not be
tolerated.” Id. at 1 (emphasis added).


                                                 2
copy of the harassment policy in April 2018. Bd.’s F.F. No. 4; N.T., 8/22/19, Ex. E-
2.
      On May 31, 2019, an 18-year-old female resident was standing in a “med line”
to receive her behavioral health medications and approached Claimant, who was
standing behind a half-door. Bd.’s F.F. No. 5; see R. Item Nos. 2, 3. While checking
to make sure that the resident took her medication, Claimant reached across the half-
door, placed his hands on the resident’s head and shoulders, shook her head, turned
her around, and patted her on the buttocks. Bd.’s F.F. No. 6. This type of contact
was not part of Claimant’s medical training. Id.
      On June 1, 2019, Employer suspended Claimant pending an investigation into
the incident. Id. No. 7. In its suspension notice to Claimant, Employer stated: “The
reason for this action is[] that on May 31, 2019 during med[]line you are alleged to
have slapped a female resident on [the] buttocks. An investigation will be conducted
during the course of this suspension and appropriate action will be taken at its
conclusion.” R. Item No. 6.
      Claimant filed a claim for UC benefits, which the local UC Service Center
granted.      The Service Center found that Employer suspended Claimant for
misconduct on the job. R. Item No. 5. Although the Service Center found that
Claimant’s actions toward the female resident demonstrated a willful disregard of
Employer’s interests, it found that Claimant had good cause for his conduct, because
he had “zero intent of malice or to violate a [work] policy.” Id.5 Therefore, the
Service Center granted him UC benefits.

      5
          On his Internet Initial Claims Form, Claimant stated:

      I DID NOT KNOWINGLY VIOLATE ANY RULES OR POLICIES. I TAPPED
      A FEMALE RESIDENT ON THE BUTTOCKS IN A NON-SEXUAL WAY,
(Footnote continued on next page…)

                                                 3
       Employer appealed to the Referee, who held an evidentiary hearing on August
22, 2019.6 Claimant appeared pro se and testified on his own behalf. Employer
presented the testimony of its Nursing Supervisor, Karen Weaver, and its Nurse
Manager, Jennifer Hons.
       Ms. Weaver testified that she received a report that on May 31, 2019, Claimant
had slapped an 18-year-old female resident on the buttocks. N.T., 8/22/19, at 4-5.
Ms. Weaver testified that another nurse “informed [her] that dorm staff where the
residents reside . . . [had] reported to him that there was an allegation made by the
[female] resident that [Claimant] had slapped her in the buttocks the night before.”
Id. at 5. Ms. Weaver investigated the incident by viewing video surveillance footage
and taking statements from both the female resident and Claimant. Id. at 5-6.
According to Ms. Weaver, the video showed Claimant “coming into the resident’s
personal space, poking her at one point, grabbing onto her head and . . . shaking her
head back and forth. Turning her around and then slapping her buttocks as she
walked away.” Id. at 5, 13-15.
       Ms. Weaver testified that when she notified Claimant of the misconduct
allegation, “he immediately . . . said to [her], I did do it. I slapped [the female
resident’s] butt.” Id. at 6. Claimant told Ms. Weaver that he believed the resident

       STATING GET OUT OF HERE GOOFBALL AS SHE WALKED AWAY FROM
       MED[]LINE, WHEN SHE TRIED TO REFUSE HER MEDICATIONS AGAIN.
       THERE WAS ABSOLUTELY ZERO INTENT OF MALICE OR TO VIOLATE
       [A] POLICY.

R. Item No. 2 (capitalization in original).

       6
         As of the date of the Referee’s hearing, Employer’s investigation was still pending, and
Claimant had not yet been discharged from his employment. Bd.’s F.F. No. 8; N.T., 8/22/19, at 4.
However, for purposes of a UC claim, a suspension is considered a discharge for the period of the
suspension. R. Item No. 2. It is unclear from the record if or when Claimant was ultimately
discharged.


                                               4
“was going to refuse her [medications] and he and the resident were joking around
about refusing the meds. [Claimant] said he grabbed her neck or her head and kind
of like moved her back and forth and then he slapped her buttocks.” Id. at 6-7.
      Ms. Weaver testified that the day after this conversation, Claimant “called
[her] and said[] he remembered exactly what happened. That he tripped, lost his
balance and accidentally brushed [the female resident] against her buttock[s] with
his hand.” Id. at 7. When she reviewed the video surveillance footage, however,
Ms. Weaver did not see any indication that Claimant had tripped. Id. at 8.
      Ms. Hons testified that on June 1, 2019, she notified Claimant that he was
suspended pending investigation into the incident with the female resident. Id. at 9.
According to Ms. Hons,

      [Claimant] immediately stated that I’m going to tell you exactly what I
      told [Ms.] Weaver, I did it. I did it. I slapped her. I shouldn’t have
      done it, but I did it, and he basically reiterated exactly what [Ms.
      Weaver] told me on the phone. He told me exactly . . . the same story.

Id. at 9. Ms. Hons further testified that when the female resident reported the
incident to Employer, she “specifically said [that Claimant’s] actions made her
uncomfortable.” Id. at 10; see id., Ex. E-3.
      Ms. Hons testified that Employer provided training to Claimant on
professional boundaries and expectations as well as its sexual harassment policy.
N.T., 8/22/19, at 9-10. As part of this training, Employer notified Claimant that he
“should remain professional at all times” and maintain “clear boundaries with the
resident[s].” Id. at 10.7 Employer also informed Claimant of the need for “[r]espect


      7
          In a July 2016 supervisory conference, Employer informed Claimant that

(Footnote continued on next page…)

                                               5
and consider[ation] while providing nursing care” and the prohibition against
“conduct defined as [a] sexual violation or sexual improp[riety] . . . in the course of
[the] professional relationship.” Id.; see id., Ex. E-4. Most recently, Employer
reviewed these policies with Claimant in April 2019, approximately one month
before the incident at issue. N.T., 8/22/19, at 10-11; see id., Ex. E-3.
       The Referee then played the video surveillance footage depicting the incident.
While viewing the video, Ms. Hons testified, “[The female resident] does a mouth
check with the staff. That’s [Claimant] right there. Does a mouth check with
[Claimant]. [Claimant] grabs [the resident’s] head, purposely turns her and swats
her on the behind.” N.T., 8/22/19, at 14. Viewing the video footage from a different
angle, Ms. Hons testified that “[Claimant] purposely puts his hands on her head, and
purposely puts his hand on her shoulder and smacks her on the buttock[s].” Id. at
15.
       Claimant testified that he has been a registered nurse for 29 years and, before
the incident at issue, he had worked for Employer for 7 years without incident. Id.
at 15-17. Claimant testified that, at the time of the incident, he had been treating the
18-year-old female resident for 5 or 6 months. Id. at 18. Claimant further testified:

       [T]he resident in question . . . has a history of refusing medications and
       the documentation of that is . . . the resident will come and refuse her
       medications, and then . . . my job, or our job as nurses there is to . . .
       explain and . . . help the resident understand . . . the need for
       medications.     We’re talking about psychiatric medications for
       behavioral issues on this particular resident, and . . . I would do my best

       [c]reating clear boundaries is essential to having a productive and healthy
       relationship with residents and your co-workers. When an employee crosses the
       professional boundary line, it jeopardizes the integrity and success of the residents
       we serve, as well as the facility.

N.T., 8/22/19, Ex. E-4.


                                                6
       to bring it to their level so they could understand . . . what is there,
       [what] they need to take, why they’re taking it. . . .

                                           ....

       . . . [I]t’s my job and my duty if you will to . . . help these residents, all
       of them, help them understand the importance of their medications and
       not only to give the med[ications], but the whole treatment program
       there. Like . . . talk with their counselor. . . . I feel like, you know in
       part a life coach there. . . . [W]e got to [sic] give encourage[ment]
       always. . . . [T]hat’s one of my things that I do, and we all do. I mean
       that’s just part of my job.

Id. at 16-17.
       Claimant then viewed the video surveillance footage and described what was
depicted as follows:

       [The resident] was joking around with me, and then she comes and she
       gives me a mouth check. I look the other way to see the next kid is
       coming and then now look, see, right there. And again, if you go back
       a little bit, pause. You can see, I’m smiling, the resident’s smiling as
       well. We’re both in a happy state of mind because we were both
       kidding around . . . see there’s the . . . [the resident is] pointing to . . .
       the sunset.

Id. at 19. With regard to his physical contact with the resident’s buttocks, Claimant
testified, “I certainly didn’t slap her, and you can see that clearly on the video. A
slap would be me more . . . indicative of something aggressive or what have you.”
Id. at 20.
       After viewing the video, Claimant testified regarding his physical interaction
with the female resident as follows:

       I then turned [the resident] as she was done with her med[ications], and
       I turned her gently. I didn’t forcefully shake her, I turned her, and then
       I tapped or if you want to use the word patted her buttocks and when I
       did, I said, now get out of here goofball, and she was smiling, I was


                                             7
       smiling. There was no sexual intent. There was no willful misconduct.
       I was encouraging the resident to take her medications. I was happy
       that she took her medication. . . . Sexual harassment? These words are
       pretty harsh and obviously the video in my perspective and how I stated
       it happen certainly doesn’t indicate that whatsoever, and forcefully and
       purposely, I mean I was not trying to hide anything. I knew I was on
       camera. I knew there was a staff member three feet away from me.
       You know this wasn’t anything that was out of the ordinary. I hug these
       kids every – well when we have meetings. I mean it’s . . . something
       that’s encouraging. Happy, elated, yes. Sexual harassment, . . . willful
       misconduct, I’m sorry, I – no, that’s not who I am, it’s not what I did .
       ...

Id. at 21-22. According to Claimant, “There was no malintent [sic], no nothing. No
sexual intent, no – I was happy the kid took her meds. It’s that simple.” Id. at 22.
       On cross-examination, when asked if he believed his physical contact with the
female resident was appropriate, Claimant replied:

       I think I answered that question earlier, if I could relive that moment, I
       would, and I would not have “patted her on the buttocks,” . . . but you
       know unfortunately . . . I don’t know what’s right and wrong anymore.
       It seems like[] . . . day by day things change, and now it’s not
       appropriate to do that.

Id. at 25. Claimant also acknowledged that the video did not support his prior
statement to Ms. Weaver that he had lost his balance and accidentally touched the
resident’s buttocks. Id. at 27.8


       8
          Claimant explained the discrepancy between his prior statement to Ms. Weaver about
tripping and the video surveillance footage as follows:

       [On] Sunday[, June 2, 2019,] I was working in my shop, and I turned around and I
       nearly tripped – I tripped, and I nearly fell and it was almost like a movie plate in
       my head, and I remembered to myself, maybe that’s what happened. I think that’s
       what happened, and that’s what I truly believed happened. I didn’t have time to
       review the video. . . . [T]hat’s what my mind truly led me to believe that I nearly
(Footnote continued on next page…)

                                                8
       Following the hearing, the Referee affirmed the Service Center’s decision to
award UC benefits, finding that Claimant’s conduct did not constitute willful
misconduct under Section 402(e) of the Law. The Referee made the following
relevant factual findings:

       6.     The nature of the sexual harassment was [that C]laimant touched
       or patted the buttocks of an 18-year-old female resident at the North
       Central Secure Treatment Unit.

       7.     The 18-year-old female resident can be seen on the video smiling
       after the incident.

       8.    The 18-year-old female resident had a history of refusing to take
       the behavioral health medication that was prescribed for her.

       9.    [C]laimant considered part of his duties to be a “life coach” and
       to encourage residents to take their prescribed medications.

       10.     [C]laimant had no sexual intent toward the resident.

Ref.’s F.F. Nos. 6-10. Based on these findings, the Referee concluded:

       Although [E]mployer established the existence of a rule or policy
       regarding sexual harassment, . . . having considered the testimony
       provided by both parties, including each party’s analysis of the video
       evidence that was presented at hearing, the [R]eferee finds and
       concludes that [C]laimant had no intent to engage in any sexual
       harassment of the 18-year-old female resident . . ., but rather
       [C]laimant’s actions were to encourage the [resident] to continue
       taking her medication . . . . The [R]eferee further notes that the resident
       in question was smiling after [C]laimant had touched or briefly patted
       the resident’s butt cheek.


       tripped and that’s what happened. It wasn’t a lie; it wasn’t an excuse. It was what
       I truly believed.

N.T., 8/22/19, at 27.


                                               9
      As such, while the Referee in no way questions the Employer’s right to
      discharge the Claimant from employment, the Referee cannot conclude
      that the Employer has presented sufficient, competent evidence to meet
      its burden of proof in establishing the Claimant’s discharge from
      employment was for reasons which rise to the level of willful
      misconduct in connection with the work. . . .

Ref.’s Order, 8/23/19, at 2-3 (emphasis added).
      Employer appealed to the Board, which made its own findings of fact and
conclusions of law and reversed the Referee’s decision. The Board specifically
discredited Claimant’s testimony that he and the female resident were “joking
around” when he touched her and slapped her buttocks. Based on its review of the
record evidence, the Board concluded:

      While checking to make sure an 18-year-old female resident took her
      med[ications], [C]laimant reached across a half-door, placed his hands
      on the resident’s head and shoulders, shook her head, turned her, and
      patted her on the buttocks. The Board is unable to condone this conduct
      under the circumstances. [C]laimant’s conduct represents a disregard
      of the standards of behavior which an employer can rightfully expect of
      its employees in this setting. [C]laimant’s conduct not only runs afoul
      of the Commonwealth’s policy on sexual harassment[,] but was
      inappropriate from a common-sense point of view. Even though the
      video[] entered in[to] evidence[] does not depict a vicious slap on the
      buttocks, [C]laimant’s patting a female resident in this area was
      inappropriate. So too was [C]laimant’s additional physical contact of
      placing his hands on the resident’s head and shoulders or shaking her
      head.

      The Board does not accept [C]laimant’s explanations that he was
      joking around, and that he and the female resident were in a happy
      state of mind. As [C]laimant admitted, “if I could relive that moment,
      I would, and I would not have patted her on the buttocks.”
      Consequently, the Board reverses the Referee’s [d]ecision, and
      determines [C]laimant to be ineligible for benefits under Section 402(e)
      of the Law.



                                        10
Bd.’s Order, 10/17/19, at 2 (emphasis added).9 Claimant now petitions this Court
for review.10
                                           Analysis
       On appeal, Claimant asserts that the Board erred in concluding that he
committed willful misconduct because it failed to consider his intent in touching the
female resident. Specifically, Claimant argues that there was nothing sexual about
his touching of the resident and he was only trying to encourage her to take her
medications. Claimant also argues that the Board erred in rejecting his testimony
that he was “joking around” when he touched the resident’s buttocks and in relying
on his admission that if he could relive the moment, he would not have touched her
buttocks.
       Our Court has defined “willful misconduct” as a wanton or willful disregard
of the employer’s interests, a deliberate violation of the employer’s rules, a disregard
of the standards of behavior that the employer has a right to expect of its employees,
or negligence indicating an intentional disregard of the employer’s interests or of the
employee’s duties and obligations. Miller v. Unemployment Comp. Bd. of Review,
83 A.3d 484, 486-87 (Pa. Cmwlth. 2014). An employer seeking to prove that a
claimant committed willful misconduct by violating a work policy “must
demonstrate the existence of the policy, its reasonableness, and its violation.”
Klampfer v. Unemployment Comp. Bd. of Review, 182 A.3d 495, 500 (Pa. Cmwlth.
2018). The employer must also show that the employee deliberately violated the

       9
      Claimant filed a timely request for reconsideration with the Board, which was denied on
November 18, 2019. R. Item Nos. 13, 15.

       10
          Our scope of review is limited to determining whether the necessary factual findings are
supported by substantial evidence, whether an error of law was committed, or whether
constitutional rights were violated. Section 704 of the Administrative Agency Law, 2 Pa. C.S. §
704.


                                               11
employer’s policy. Tongel v. Unemployment Comp. Bd. of Review, 501 A.2d 716,
717 (Pa. Cmwlth. 1985). If the employer satisfies its burden of proof, then “the
burden shifts to the claimant to demonstrate good cause for violating the [policy].”
Chester Cmty. Charter Sch. v. Unemployment Comp. Bd. of Review, 138 A.3d 50,
54 (Pa. Cmwlth. 2016).
      Here, Ms. Hons credibly testified that Claimant received training on
professional boundaries and expectations and appropriate behavior in the workplace.
Bd.’s F.F. No. 3. Moreover, Employer’s harassment policy prohibits touching,
patting, and other unnecessary physical contact with others in the workplace. Id.
No. 4; N.T., 8/22/19, Ex. E-1, at 2. The record shows that Claimant received and
signed the harassment policy in April 2018, and Employer reviewed the policy again
with Claimant as recently as one month before the incident. N.T., 8/22/19, at 10-11
& Exs. E-1, E-3.
      Claimant’s assertions that he merely “attempted to pat” the female resident to
“move [her] along and positively encourage her” and that his “contact with her
buttocks was accidental,” Claimant’s Br. at 8, 11-14, 16-18, are unsupported by the
testimony of Employer’s witnesses. See N.T., 8/22/19, at 6, 8-10. Their testimony
was further corroborated by Employer’s documentary evidence, including its written
notice to Claimant regarding its investigation into the incident, wherein Employer
stated:

      While you were giving [the female] resident . . . her medications you
      touched her hair and face, and then when the resident turned and moved
      away you slapped the resident on the buttocks. The resident reported
      that your actions made her uncomfortable. A review of video
      [surveillance] confirmed the unnecessary and inappropriate touching
      of the resident as detailed above to include a slap to her buttocks.




                                        12
Id., Ex. E-3 (emphasis added). Moreover, at the hearing, Claimant acknowledged
that he intentionally patted or slapped the resident’s buttocks, N.T., 8/22/19, at 21,
26,11 and he admitted that the video did not show that he did so “accidentally” or
because he “lost his balance,” id. at 27.
        We conclude, based on the credible evidence of record, that Claimant’s
intentional slapping or patting of an 18-year-old female resident’s buttocks,
regardless of whether the touching was sexual in nature, constituted “unnecessary or
unwanted physical contact” in violation of Employer’s harassment policy. Id., Ex.
E-1, at 2.
        Even if Claimant had not violated Employer’s policy, we conclude that his
touching of an 18-year-old female resident’s face, shoulders, and buttocks was also
a disregard of the standards of behavior that Employer had the right to expect of its
employees. Ms. Hons credibly testified that Claimant’s physical contact with the
female resident violated professional boundaries and standards of conduct for
nurses. N.T., 8/22/19, at 9-10 & Ex. E-4.
        Because Employer met its burden of proving willful misconduct, the burden
shifted to Claimant to establish good cause. Claimant contends that he had good
cause to place his hands on the resident’s head and shoulders because he was trying
to encourage her to take her medications. According to Claimant, he “routinely
spoke with the patients and it was normal to offer words of encouragement and to
pat someone on the back or shoulder to let them know they had done a good job and
were on the right path in their treatment.” Claimant’s Br. at 7. Claimant also asserts
that Employer knowingly permitted Claimant to provide encouragement to the
residents. Id. at 18. However, while Employer may have permitted Claimant to

        11
          Claimant testified, “[Y]es, I patted the . . . 18-year-old child on the buttocks. . . . I’m not
here to deny that.” N.T., 8/22/19, at 26.


                                                  13
positively encourage the juvenile residents in his care, its harassment policy clearly
prohibited him from unnecessarily touching them.
      Claimant maintains that, with regard to his touching of the resident’s buttocks,
his “intent was to pat the patient and [he] was not aiming for nor intending to hit her
rear end, but as he reached over the counter and door[]way from where he was
standing, he inadvertently hit her in this manner.”        Claimant’s Br. at 13-14.
However, at the hearing, Claimant admitted that the video surveillance did not
support his contention that his touching of her buttocks was accidental. N.T.,
8/22/19 at 27. Further, the Board credited the testimony of Employer’s witnesses,
both of whom testified that, shortly after the incident, Claimant stated that he “did
it” and that he “slapped her buttocks.” Id. at 6, 9; Bd.’s Order, 10/17/19, at 2.
      The Board also specifically rejected Claimant’s testimony that he was joking
around in a playful manner when he slapped the female resident’s buttocks. Bd.’s
Order, 10/17/19, at 2; see Guthrie v. Unemployment Comp. Bd. of Review, 738 A.2d
518, 521 (Pa. Cmwlth. 1999) (stating that the Board is the ultimate factfinder in UC
cases and is empowered to resolve conflicts in evidence, determine the weight to be
accorded the evidence, and determine the credibility of witnesses).
      While we can understand Claimant’s desire to be a mentor and to provide
encouragement and reassurance to the youth who reside in the facility, some of
whom have developed a friendly rapport with Claimant, we agree with the Board
that Claimant crossed the nurse-patient line in this case. Claimant’s behavior is
particularly unsettling because the resident he touched was a teenager of the opposite
sex. We agree with the Board that Claimant’s physical contact with the head,
shoulders, and buttocks of an 18-year-old female resident in his care violated
professional boundaries and “not only [ran] afoul of the Commonwealth’s policy on



                                          14
sexual harassment[,] but was inappropriate from a common-sense point of view.”
Bd.’s Order, 10/17/19, at 2; cf. Stover v. Unemployment Comp. Bd. of Review, 461
A.2d 906, 907-08 (Pa. Cmwlth. 1983) (concluding that the claimant’s act of running
his fingers through a female co-worker’s hair was a disregard of the standards of
behavior that the employer can rightfully expect of its employees). Therefore, we
conclude that Claimant failed to establish good cause for his conduct.
                                    Conclusion
      Accordingly, because we conclude that Employer met its burden of proving
that Claimant committed disqualifying willful misconduct under Section 402(e) of
the Law, we affirm the Board’s Order.

                                        ________________________________
                                        ELLEN CEISLER, Judge




                                         15
          IN THE COMMONWEALTH COURT OF PENNSYLVANIA

George G. O’Gorman,               :
                Petitioner        :
                                  :
     v.                           : No. 1643 C.D. 2019
                                  :
Unemployment Compensation         :
Board of Review,                  :
                 Respondent       :


                                ORDER


     AND NOW, this 9th day of October, 2020, the Order of the Unemployment
Compensation Board of Review, dated October 17, 2019, is hereby AFFIRMED.

                                  ________________________________
                                  ELLEN CEISLER, Judge